Order affirmed, without costs, and the question certified answered in the affirmative. The appeal from so much of the Appellate Division order as affirmed the Family Court order adjudicating appellant to be the father of petitioner’s child is not before us, because that branch of the order is not final within the meaning of the Constitution (see Matter of Patricia “ O ” v. Tracy “ P ”, 30 N Y 2d 566; Matter of Mary “ A ” v. John “ B ”, 27 N Y 2d 799). We may, however, reach the merits of the case since the appeal upon a certified question from so much of the Appellate Division order as affirmed the Family Court’s order denying the motion to set aside the adjudication of paternity presents issues of law ‘ ‘ decisive of the correctness of its determination ” (CPLR 5713).
Concur: Chief Judge Fuld and Judges Burke, Breitel, Jasen, Gabbielli, Jones and Wachtleb.